      Case: 3:20-cv-00196-DMB-RP Doc #: 35 Filed: 03/01/21 1 of 2 PageID #: 372




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

CHARLES D. GALLOWAY                                                                     PETITIONER

v.                                                                           No. 3:20CV196-DMB-RP

JUDGE JOHN GREGORY                                                                     RESPONDENT


   ORDER DISMISSING PETITIONER’S MOTION [7] FOR EQUAL PROTECTION;
 MOTION [8] FOR PAPERWORK; AND MOTION [9] FOR CONSTITUTIONAL RIGHTS

        This matter comes before the court on three motions [7], [8], [9] by the petitioner: (1)

Motion for Equal Protection 14th Amendment; (2) Motion for Paperwork that Needs to Be Filled Out;

and (3) Motion This Court for My Constitutional Rights. For the reasons set forth below, these

motions will be dismissed.

        In his Motion [7] for Equal Protection, Mr. Galloway states:

        14th Amendment equal protection of the laws
                Charles D. Galloway
                7/9/2020
        I am a citizens [sic]. I have rights!

Doc. 7. As Mr. Galloway has not identified how his rights may have been violated or made any

argument to that effect, this motion [7] will be dismissed.

        In his Motion [8] for Paperwork that Needs to Be Filled Out, Mr. Galloway states:

        Motion for the paperwork that needs to be filled out of the staff at this facility to be
        mailed to the correct ones. Due to the negligence done in this jailhouse, and the
        mental abuse that I’m enduring, I cannot be held accountable for what paperwork is
        not filled out or handled correctly. Have an officer of the court come help me with
        my legal paperwork so it can be explained to me better. I am a citizen asking for an
        honorable Judge to make the honorable decision and not a haisty [sic] one that protects
        the misconduct done to me.

Doc. 8. The only relief the petitioner seems to seek here is to have someone on the court assist him

with his legal work. As the court cannot assist any litigant with his case, this request must be
      Case: 3:20-cv-00196-DMB-RP Doc #: 35 Filed: 03/01/21 2 of 2 PageID #: 373




dismissed.

        Finally, in his Motion [9] for My Constitutional Rights, Mr. Galloway states:

        Motion this court for my constitutional rights.

        Writ of habeas corpus: The SIXTH AMENDMENT CENTER ensuring fairness &
        equal access to Justice

        PLEADING THE SIXTH

        State of Mississippi
        v.                              Case No. 70-49956
        Charles D. Galloway             Case No. 7049955

                Charles D. Galloway
                7/17/2020

Doc. 9. As Mr. Galloway has not made any argument or identified any form or relief he seeks, the

instant motion [9] will be dismissed.

                                              Conclusion

        In sum, the three motions [7], [8], [9] by the petitioner – (1) Motion [7] for Equal Protection

14th Amendment; (2) Motion [8] for Paperwork that Needs to Be Filled Out; and (3) Motion [9] This

Court for My Constitutional Rights are DISMISSED.

        SO ORDERED, this, the 1st day of March, 2021.


                                                          /s/ Roy Percy
                                                          UNITED STATES MAGISTRATE JUDGE
